Case 1:19-cv-00165-NT Document 13-1 Filed 08/04/20 Page 1 of 1                   PageID #: 35




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


DELLA COUSINS,                                      Case No: Case No. 1:19-cv-00165-NT

                        Plaintiff,
                                                    [PROPOSED] ORDER OF DISMISSAL
               -v-

USAA SAVINGS BANK,

                        Defendant.




                             [PROPOSED] ORDER OF DISMISSAL


       Plaintiff, Della Cousins (“Plaintiff”), and Defendant USAA Savings Bank,

(“Defendant”), having filed a Joint Stipulation of Dismissal and the Court being otherwise

sufficiently advised,

       IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant are DISMISSED

with prejudice. Each party shall bear their own costs and attorney’s fees.



       SO ORDERED.



       Dated: _________________                             _________________________
                                                            Hon. John C. Nivson
                                                            United States Magistrate Judge




                                                3
